DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a computer operatively in communication with the wireless wellbore digital data transceiver and the pressure pulse generator,” and “a downhole power generator operatively in communication with, and configured to provide to operate…the computer”  of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 1 clearly indicates that the computer is separate and distinct from the data processor located proximate the surface. Moreover the specification indicates a computer 13, ¶0021, is separate and distinct from surface data processor 201 ¶0031.  However, the drawing do not show and/or label computer 13, much less show a computer being in communication with and operated by a downhole power generator.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show and/or label, the communication module 20,  the computer 13, the pressure sensor 211, the impeller 23, the electronics module 43, power generator 340 and power generator 316  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16”, “17” and "40" have all been used to designate power generator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both power generator and electronics module.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both power generator and fishing neck.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 contains limitations directed to both the apparatus and the method of using the apparatus.  Thus, in accordance with MPEP 2173.05(p)(II) --  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as it creates confusion as to when infringement occurs – claim 15 is indefinite.
Clams 16-20 depend from claim 15 and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al.  (US Pub. 2003/0151977 A1)(hereinafter Shah) in view of Curt et al. (US Pub. 2019/0204467 A1)(hereinafter Curt).
Regarding claim 1, Shah discloses a real time, through tubing wireless gauge system for deployment of downhole gauges in a producing well, (Shah, Fig. 1 and Abstract; methods for selecting and transmitting information from downhole using more than one channel of communication wherein data streams transmitted up each communications channel are each independently interpretable without reference to data provided up the other of the communications channels. Preferred embodiments incorporate the use of a combination of at least two of mud-based telemetry, tubular-based telemetry. ¶0052; the most preferred method would incorporate transmitting more critical data (Priority Data) through the more reliable but lower bandwidth channel, while sending more bandwidth intensive data which is less critical (such as LWD formation evaluation data) using the less proven channel operating at higher bandwidths.)
comprising: a) a hybrid tool, (Shah, ¶0020; a wellbore having a drill string forming a tubular communications channel and forming a mud communications channel. These channels are present whether or not they are actually used by transmitters designed for that purpose. ¶0032; the MWD tool 30 includes both a tubular-based telemetry device 50 and a mud-based telemetry device 52. Stated )
comprising: i) a pressure pulse generator adapted to be disposed within a wellbore of a well to generate pressure pulses downhole when production fluid is present in the well that is being produced, (Shah, ¶¶0016-0017; In a mud pressure pulse system, the drilling mud pressure in the drill string is modulated by means of a valve and control mechanism, generally termed a pulser or mud pulser. Mud pressure pulses can be generated by opening and closing a valve near the bottom of the drill string so as to momentarily restrict the mud flow; ¶0038; mud-based telemetry devices only operate when mud is flowing)
the pressure pulses comprising digital data, and to transmit the pressure pulses comprising the digital data through the production fluid to a surface location; (Shah, ¶0026; appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained by sensors 39 and 41 ¶0034; This acoustic signal is transmitted to the well surface through the medium of the specific transducer as a series of acoustic signals in the form of pressure pulses or stress waves, which preferably are encoded binary representations of measurement data indicative of the downhole drilling parameters and formation characteristics measured by  )
ii) a wireless wellbore digital data transceiver adapted to be disposed within the wellbore of the well and to transmit and receive digital data wirelessly using acoustic compressional waves transmitted though production tubing if a triggering condition is reached; (Shah, ¶0019; an acoustic transmitter mechanically mounted on the tubing imparts a stress wave or acoustic pulse onto the tubing string. ¶0029; The receivers at the surface are similarly acoustic transducers, converting the acoustic waves back into electrical signals. The acoustic transducers which send the signal back to the surface are referred to as acoustic transmitters. The acoustic transducers which receive the signal at the surface are referred to as acoustic receivers. ¶0032; the MWD tool 30 includes a tubular-based telemetry device 50…The separate transducers are placed into the borehole together when the drill string is sent into the borehole and are removed from the borehole together if the drill string is removed.)
 iii) a computer operatively in communication with the wireless wellbore digital data transceiver and the pressure pulse generator; (Shah, ¶0034; The acoustic transmitters are selectively operated in response to the data encoded electrical output of the encoder 38 to generate a ) 
 iv) a sensor operatively in communication with the computer; v) a gauge system operatively in communication with the computer, the gauge system comprising a pressure gauge or a temperature gauge; (Shah, ¶0026; the MWD tool 30 includes one or more condition responsive sensors 39 and 41, which are coupled to appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained by sensors 39 and 41. The sensors are selected and adapted as required for the particular drilling operation, to measure such downhole parameters as the downhole pressure, the temperature, the resistivity or conductivity of the drilling mud or earth formations, and the density and porosity of the earth formations, as well as to measure various other downhole conditions according to known techniques.)
Shah does not specifically discloses a downhole power generator. Pelletier in the same field of endeavor as Shah, however discloses the limitation. 
 and vi) a downhole power generator operatively in communication with, and configured to provide to operate, the wireless wellbore digital data transceiver, the pressure pulse generator, the sensor, the computer, and the gauge system. (Shah ¶0018; the downhole electrical components are powered by a downhole turbine generator unit, usually located downstream of )
and b) a data processor located remotely from the hybrid tool proximate a surface location, (Shah, ¶0034; When these pressure pulse signals are received at the surface, they are detected, decoded and converted into meaningful data by a conventional acoustic signal detector (not shown). ¶0035; Some or all of the signals also may be routed through one of the communication channels to acoustic receivers coupled to the relevant channel at or near the earth's surface 12, where the signals are processed and analyzed.)
 the data processor comprising: i) a data transceiver adapted to wirelessly interchange digital data with the wireless wellbore digital data transceiver using the acoustic compressional waves or the pressure pulse generator using the pressure pulses; (Shah, ¶0029; The receivers at the surface are similarly acoustic transducers, converting the acoustic waves back into electrical signals. The acoustic transducers which send the signal back to the surface are referred to as acoustic transmitters. The acoustic transducers which receive the signal at the surface are referred to as acoustic receivers.)
While Shad discloses a data processor, Shah does not specifically disclose SCADA.  Curt, in the same field of endeavor, however, discloses the limitation.  
Curt discloses ii) a software control and data acquisition (SCADA) system configured for data acquisition and processing, the SCADA system operatively in Curt, ¶0007; The oil well monitoring system where the server system is further configured to provide a control interface to send commands or query status of the oil well equipment connected to the concentrator. The oil well monitoring system where the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.)
 iii) a data signal detection module in communication with the production fluid, the production tubing, and the SCADA system;   and iv) a data receiver in communication with the production fluid, the production tubing, and the SCADA system. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic frequencies propagating through one or more sections of production or surface tubing 116 and/or casing 118; telemetry involving transmission of positive or negative pressure waves through fluid and/or gas columns in either or both the production (tubing 116) or annular (casing 118) regions of the well completion; and/or utilize a wired or wireless communication channel as defined herein.) Consequently, it would have Curt, Abstract and ¶0002) 
Regarding claim 2, Shah discloses wherein the triggering condition comprises production pressure of the production fluid dropping below a predetermined pressure that prevents use of the digital data pressure pulses, shutting in of the well, failure of the production fluid to fill the entire well, or conditions in the well preventing fluid pressure from reaching the surface. (Shah, ¶0042; circumstances arise in which it is desirable to stop the flow of mud, but still receive data without sending down an additional tool; ¶0044; the tubular-based telemetry device transmits during testing when the mud-based device could not do so, which may provide the advantages of both earlier access to the information; ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
Regarding claim 3, Shah discloses wherein: a) the hybrid tool further comprises a housing; and b) the pressure pulse generator, wireless wellbore digital data transceiver, computer, sensor, gauge system, and downhole power generator are disposed at least partially within the housing. (Shah, Fig. 1 and ¶0025 BHA 26)

Claims 4-9, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curt in view of Shah in view of Gao et al. (US Pub. 2016/0238720 A1)(hereinafter Gao)
Regarding claim 4, Curt discloses a through tubing multizone monitoring system, (Curt, Fig. 1 and ¶0028; Artificial Lift System 104)
comprising: a) a wireless wellbore digital data transceiver disposed within a wellbore of a well and adapted to transmit a digital data signal wirelessly using pressure pulses transmitted through a predetermined medium; (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic frequencies propagating through one or more sections of production or surface tubing 116 and/or casing 118; telemetry involving transmission of positive or negative pressure waves through fluid and/or gas columns in either or both the production (tubing 116) or annular (casing 118) regions of the well completion; and/or utilize a wired or wireless communication channel as defined herein.)  Curt does not specifically disclose that the transceiver is digital data transceiver. Shah, however, discloses the limitation. (Shah, ¶0026; appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained ) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Curt with the known technique of using digital data transceiver, as taught by Shah, in order to provide for increased speed and reliability of data transmission from downhole to the surface. (Shah, ¶0019)
b) a plurality of gauges operatively in communication with the wireless wellbore digital data transceiver, the plurality of gauges comprising: i) a first wireless gauge disposed in a first zone within the well; (Curt, ¶0034; The sensors 106 may also be configured for measuring production (tubing 116) pressure and/or temperature)
and ii) a second wireless gauge disposed in a second zone within the well, the second zone intermediate the first zone and a surface location, (Curt, ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition to, or in conjunction with any downhole pump 102 or Artificial Lift System 104.)
 the second gauge further configured as data repeater to aid in transmitting the digital data signal to the surface location; (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic )  While Curt discloses the sensor communicate via acoustic telemetry, Curt does not specifically disclose the sensor acoustic telemetry may be a repeater.  Gao in the same field of endeavor however discloses the limitation. (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Curt with the known technique of providing repeater functionality, as taught by Gao, in order to compensate for different lengths and transfer functions of the data channel. (Gao, ¶0055)
c) a power generator disposed downhole in the well and operatively in communication with a predetermined subset of the plurality of gauges and the wireless wellbore digital data transceiver, the power supply operative to supply electrical power to the predetermined subset of the plurality of gauges and the wireless wellbore digital data transceiver; (Shah ¶0018; the downhole electrical components are powered by a downhole turbine generator unit, usually located )
and d) a surface data system, (Curt, Fig. 1 and 0036; a concentrator 200, a server system 400 providing a web-based interface to the user)
comprising: i) a software control and data acquisition (SCADA) system configured for data acquisition and processing; ii) a data signal detection module in communication with the predetermined medium and the SCADA system; (Curt, ¶0007; The oil well monitoring system where the server system is further configured to provide a control interface to send commands or query status of the oil well equipment connected to the concentrator. The oil well monitoring system where the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.)
and iii) a data receiver adapted to wirelessly communicate with the wireless wellbore digital data receiver using the pressure pulses transmitted through the predetermined medium, the data receiver in communication with the predetermined medium and the SCADA system. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid )
Regarding claim 15, Shah discloses a method of obtaining data from an existing producing hydrocarbon well without the need to pull the production tubing from the well using a through tubing multizone monitoring system (Shah, ¶0044; The use of a tubular-based telemetry device and a mud-based telemetry device both installed on the lower end of the same drill string) enables use of both channels without need to trip the drill string or drop additional communication devices by wireline or coiled tubing.)
comprising a predetermined set of wireless wellbore digital data transceivers disposed within the well and adapted to transmit a digital data signal wirelessly through a predetermined medium, (Shah, ¶0020; a wellbore having a drill string forming a tubular communications channel and forming a mud communications channel. These channels are present whether or not they are actually used by transmitters designed for that purpose. ¶0026; appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data ¶0032; the MWD tool 30 includes both a tubular-based telemetry device 50 and a mud-based telemetry device 52. Stated another way, the MWD tool 30 includes an acoustic transducer which transmits data using the tubular channel and a separate acoustic transducer which transmits data using the mud channel.)
a plurality of gauges operatively in communication with the set of wireless wellbore digital data transceivers (Shah, ¶0026; the MWD tool 30 includes one or more condition responsive sensors 39 and 41, which are coupled to appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained by sensors 39 and 41. The sensors are selected and adapted as required for the particular drilling operation, to measure such downhole parameters as the downhole pressure, the temperature, the resistivity or conductivity of the drilling mud or earth formations, and the density and porosity of the earth formations, as well as to measure various other downhole conditions according to known techniques.)
Shah does not disclose where the plurality of gauges comprises a first wireless gauge disposed in a first zone within the well and a second wireless gauge disposed in a second zone within the well where the second zone is intermediate the first zone and a surface location,.  Curt in the same field of endeavor, however discloses the limitation. Curt, Fig. 1 and ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition to, or in conjunction with any downhole pump 102 or Artificial Lift System 104.) Consequently, it would have been obvious for a person of ordinary skill before the effective filing date of the claimed subject matter to implement Shah with the known technique a first wireless gauge disposed in a first zone within the well and a second wireless gauge disposed in a second zone within the well, as taught by Curt, in order to obtain measurement at different pieces of equipment and portions of the well. (Curt, ¶0034)
and where the second gauge is further configured as data repeater to aid in transmitting the digital data signal to the surface location. While Curt discloses the sensor communicate via acoustic telemetry, Curt does not specifically disclose the sensor acoustic telemetry may be a repeater.  Gao in the same field of endeavor however discloses the limitation. (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Curt with the known technique of providing repeater functionality, as taught by Gao, in order to compensate for different lengths and transfer functions of the data channel. (Gao, ¶0055)
a power supply operatively in communication with a predetermined subset of the plurality of gauges and the set of wireless wellbore digital data transceivers which is Shah ¶0018; the downhole electrical components are powered by a downhole turbine generator unit, usually located downstream of the modulator unit, that is driven by the flow of drilling fluid.)
 and a surface data system (Shah, ¶0034; When these pressure pulse signals are received at the surface, they are detected, decoded and converted into meaningful data by a conventional acoustic signal detector (not shown). ¶0035; Some or all of the signals also may be routed through one of the communication channels to acoustic receivers coupled to the relevant channel at or near the earth's surface 12, where the signals are processed and analyzed.)
comprising a data transceiver adapted to wirelessly communicate with the wireless wellbore digital data transceiver through the predetermined medium, a data signal detection module, a data receiver, (Shah, ¶0029; The receivers at the surface are similarly acoustic transducers, converting the acoustic waves back into electrical signals. The acoustic transducers which send the signal back to the surface are referred to as acoustic transmitters. The acoustic transducers which receive the signal at the surface are referred to as acoustic receivers.)

Curt discloses and a surface software control and data acquisition (SCADA) box for data acquisition and processing, (Curt, ¶0007; The oil well monitoring system where the server system is further configured to provide a control interface to send commands or query status of the oil well equipment connected to the concentrator. The oil well monitoring system where the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Shah with the known technique employing a SCADA system, as taught by Curt, in order to provide for cloud and web based monitoring of an oil well system. (Curt, Abstract and ¶0002)
the method comprising: a) deploying the first gauge at a first location within the well proximate a first zone within the well, the first gauge comprising a first maximum data communication distance; b) deploying the second gauge proximate a second zone within the well at a second location distal from the first location within the well intermediate the first zone and a surface location, the second gauge comprising a second maximum data communication distance, (Curt, Fig. 1 and ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition )
 the second location being a distance within a smaller of the first maximum communications distance and the second maximum communications distance; (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)
c) using the power supply to supply electrical power to the plurality of gauges and the set of wireless wellbore digital data transceivers; (Shah ¶0018; the downhole electrical components are powered by a downhole turbine generator unit, usually located downstream of the modulator unit, that is driven by the flow of drilling fluid.)
 d) converting data obtained from the plurality of gauges into a digital data signal; (Shah, ¶0026; appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained by sensors 39 and 41)
e) using the wireless wellbore digital data transceiver to wirelessly transmit a digital data signal comprising the data through the predetermined medium; (Shah, ¶0032; the MWD tool 30 includes both a tubular-based telemetry device 50 and a mud-based telemetry device 52. Stated another way, the MWD tool 30 includes an acoustic transducer which ¶0042; Data is transmitted from downhole by mud-based telemetry so long as the mud flow is maintained. ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
f) using a data signal detector to detect the transmitted digital data signal transmitted through the predetermined medium; (Shah, ¶0029; The receivers at the surface are similarly acoustic transducers, converting the acoustic waves back into electrical signals. The acoustic transducers which send the signal back to the surface are referred to as acoustic transmitters. The acoustic transducers which receive the signal at the surface are referred to as acoustic receivers.)
and g) providing the detected digital signal to the surface software control and data acquisition (SCADA) box for data acquisition and processing. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic frequencies propagating through one or more sections of production or surface tubing 116 and/or casing 118; telemetry involving transmission of positive or negative pressure waves )
Regarding claim 5, Curt and Shah disclose wherein the plurality of gauges comprises a pressure gauge and a temperature gauge. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface. And Shah, ¶0026; the MWD tool 30 includes one or more condition responsive sensors 39 and 41. The sensors are selected and adapted as required for the particular drilling operation, to measure such downhole parameters as the downhole pressure, the temperature.)
Regarding claim 6, Curt and Shah disclose wherein: a) the pressure pulses comprise fluid pressure pulses; and b) the wireless wellbore digital data transceiver comprises a fluid pressure pulse generator configured to create the digital data signal for communications from downhole to the surface via pressure pulses in a fluid present in the well. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic frequencies Shah, ¶0032; the MWD tool 30 includes an acoustic transducer which transmits data using the tubular channel and a separate acoustic transducer which transmits data using the mud channel. ¶0042; Data is transmitted from downhole by mud-based telemetry so long as the mud flow is maintained. ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
Regarding claim 7, Curt discloses, wherein: a) the pressure pulses comprise acoustic pressure pulses;  (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of acoustic longitudinal and/or torsional and/or shear-mode solid waves oscillating within infrasonic, audible or ultrasonic frequencies propagating through one or more sections of production or surface tubing 116 and/or casing 118; telemetry involving transmission of positive or negative pressure waves through )
and b) the wireless wellbore digital data transceiver comprises an acoustic generator to create the data signal using acoustic pressure pulse digital data signals for communications from downhole to the surface location. (Shah, ¶0032; the MWD tool 30 includes an acoustic transducer which transmits data using the tubular channel and a separate acoustic transducer which transmits data using the mud channel. ¶0042; Data is transmitted from downhole by mud-based telemetry so long as the mud flow is maintained. ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
Regarding claim 8, Gao discloses further comprising a coupler operatively in communication with production tubing present in the well to create a path for the acoustic pressure pulses digital data signal from a predetermined gauge of the plurality of gauges to production tubing. (Gao, ¶0031; Transducer 200 includes a piezoelectric stack 202 extending axially from a first end 202a and a second end 202b. Piezoelectric stack 202 is disposed within a support sleeve 204, which encases the radial periphery of piezoelectric stack 202 and mechanically couples the transducer 200 to the drill string 140.
Regarding claim 9, Curt discloses wherein the predetermined medium comprises production fluid in the well or tubing. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using one or more available methods such as telemetry involving transmission of positive or negative pressure waves through fluid and/or gas columns in either or both the production (tubing 116) or annular (casing 118) regions of the well completion; and/or utilize a wired or wireless communication channel as defined herein.)
Regarding claim 12, Shah discloses wherein the downhole power generator comprises a battery or an impeller power generator. (Shah ¶0018; the downhole electrical components are powered by a downhole turbine generator unit, usually located downstream of the modulator unit, that is driven by the flow of drilling fluid.)
Regarding claim 13, Curt discloses wherein: a) a predetermined subset of the plurality of gauges comprises a single gauge per each subset of the plurality of gauges; (Curt, ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition to, or in conjunction with any downhole pump 102 or Artificial Lift System 104.)
and b) the downhole power generator comprises a plurality of downhole tool power generators, one for each gauge of the subset of the plurality of gauges which comprises a single gauge. (Shah ¶0018; the downhole electrical components )
Regarding claim 14, Gao discloses further comprising a near surface relay disposed within the well and adapted to obtain a transmitted digital data signal from the wireless wellbore digital data transceiver and amplify the transmitted digital data signal so that the transmitted digital data signal can go through a tubing hanger and a wellhead to eliminate the need to put a detector in the well. (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)
Regarding claim 16, Shah discloses wherein the wireless wellbore digital data transceiver comprises a pressure pulse generator adapted to be disposed within the wellbore of a well, (Shah, ¶0032; the MWD tool 30 includes an acoustic transducer which transmits data using the tubular channel and a separate acoustic transducer which transmits data using the mud channel. ¶0042; Data is transmitted from downhole by mud-based telemetry so long as the mud flow is maintained. ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
the method further comprising: a) using the wireless wellbore digital data transceiver to generate pressure pulses downhole when production fluid is present in the well that is being produced, (Curt, ¶0035; telemetry involving )
the pressure pulses comprising digital data, by creating a set of fluid pressure pulses which comprise the digital data signal for communications from downhole to the surface; (Shah, ¶0026; appropriate data encoding circuitry, such as an encoder 38, which sequentially produces encoded digital data electrical signals representative of the measurements obtained by sensors 39 and 41)
and b) using the wireless wellbore digital data transceiver to transmit the pressure pulses comprising the digital data through the production fluid to a surface location though the predetermined medium. (Curt, ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using telemetry involving transmission of positive or negative pressure waves through fluid and/or gas columns in either or both the production (tubing 116) or annular (casing 118) regions of the well completion; and/or utilize a wired or wireless communication channel as defined herein.)
Regarding claim 17, Shah discloses wherein the wireless wellbore digital data transceiver comprises an acoustic wireless wellbore digital data transceiver, the method Shah, ¶0042; circumstances arise in which it is desirable to stop the flow of mud, but still receive data without sending down an additional tool; ¶0044; the tubular-based telemetry device transmits during testing when the mud-based device could not do so, which may provide the advantages of both earlier access to the information; ¶0045; downhole data could be sent up the tubular channel using the tubular-based telemetry device of the same tool when mud is not flowing.)
Regarding claim 19, Curt discloses further comprising using an upper gauge disposed above a lower gauge to combine data from the lower gauge with data from the upper gauge, (Curt, Fig. 1 and ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition to, or in conjunction with any downhole pump 102 or Artificial Lift System 104.)
the combined data further transmitted to a surface location. (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)
Regarding claim 20, Curt discloses wherein deploying the first gauge at the first location within the well and deploying the second gauge within the well comprises Curt, Fig. 1 and ¶0034;  pressure and/or temperature and may also be deployed in standalone downhole gauge systems physically separated from, in addition to, or in conjunction with any downhole pump 102 or Artificial Lift System 104. ¶0035; The sensors 106 and/or standalone gauge systems may communicate their pressure and/or temperature measurements to the surface using telemetry involving transmission of positive or negative pressure waves through fluid and/or gas columns in either or both the production (tubing 116) or annular (casing 118) regions of the well completion; and/or utilize a wired or wireless communication channel as defined herein.)
at least one intermediate gauge configured to act as a data repeater. (Gao, ¶0055; In some implementations, acoustic module 200 can be positioned between the different lengths of the drill string, and can be used as a " repeater" in order to propagate the acoustic signal…)

Claims 10-11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Curt in view of Shah in view of Gao in view of Petrovic et al. (USP 7573397 B2)(hereinafter Petrovic)
Regarding claim 10, neither Curt nor Shah specifically disclose a detector sub located inside the well and therefore do not disclose further comprising a detector sub located inside the wellbore and adapted to detect the transmitted digital data signal wherein the detector sub is disposed proximate a location below a tubing hanger to increase the digital data signal so that it can be detected at the surface without using a data transmission cable. Petrovic in the same field of endeavor however discloses the limitation. (Petrovic, Fig. 1 and Col. 6, Lines 6-29; A pressure transducer 42 is normally plugged into the port 40. The pressure transducer 42 includes a data cable 45 for connecting itself to the port.  The pressure pulses are interpreted by the pressure transducer 42 and a voltage pulse indicative of the information transmitted by the pressure pulses is generated and transmitted over cable 45 to the receiver module 32.)  Consequently, at the time of the claimed invention it would have been obvious for a person of ordinary skill in the art to implement Curt with the known technique of the detector being located inside the well in order to allow for the providing a signal indicative of the information provided by the pressure pulses in the well to the surface receiver. (Petrovic, Col. 6, Lines 6-29)
Regarding claim 11, Petrovic discloses, further comprising: a) a detector sub located inside the wellbore and adapted to detect the transmitted digital data signal; and b) a cable operatively in communication with the surface location and the detector sub, the cable operative to transmit a detected transmitted digital data signal electronically. (Petrovic, Fig. 1 and Col. 6, Lines 6-29; A pressure transducer 42 is normally plugged into the port 40. The pressure transducer 42 )  
Regarding claim 18, Petrovic discloses further comprising using a data transceiver disposed intermediate a wireless gauge deployed in the well and the surface location to boost and re-transmit data from the wireless gauge. (Petrovic, Fig. 1 and Col. 6, Lines 6-29; A pressure transducer 42 is normally plugged into the port 40. The pressure transducer 42 includes a data cable 45 for connecting itself to the port.  The pressure pulses are interpreted by the pressure transducer 42 and a voltage pulse indicative of the information transmitted by the pressure pulses is generated and transmitted over cable 45 to the receiver module 32.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Zelm (US Pub. 2020/0325769 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687